United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventor: Tracey Loughrey				:
Application No. 15/551,584				:		Decision on Petition
Patent No. 10,682,280					:
Issue Date: June 16, 2020				:
Int’l Filing Date: February 22, 2016			:				
Attorney Docket No. HB6969 (P5145WOUS)	:
	

This is a decision on the petition under 37 C.F.R. § 1.182 filed September 30, 2021, which seeks issuance of a certificate of correction to correct the applicant information on the front page of the patent.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

The application entered the national stage on August 16, 2017.  The papers filed August 16, 2017, include an application data sheet listing Cryoskin Care Ltd. (“Cryoskin”) as the applicant.  

The Office issued a filing receipt listing Cryoskin Care Ltd. as the applicant on May 21, 2018.

The application issued as patent on June 16, 2020.  The patent states the applicant is Cryoskin.

The petition and a request for a certificate of correction were filed on September 30, 2021.  The petition states,

CRYOSKIN CARE ltd was mistakenly and without deceptive intention identified in the
Applicant information section of the application data sheet, but the named inventor Tracey LOUGHREY neither assigned nor was under an obligation to assign to CRYOSKIN CARE ltd, and CRYOSKIN CARE ltd is not a sufficient proprietary interest party.

A certificate of correction can only be issued to correct an error on the patent.  Due to a mistake in the application data sheet, Cryoskin became the applicant of record.  As of the date patent issued, Cryoskin was still the applicant of record, and the patent states Cryoskin is the applicant.  


In view of the prior discussion, the petition is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.